        Case 5:16-cv-04942-LHK Document 365 Filed 04/03/19 Page 1 of 4



 1    ARTURO J. GONZÁLEZ (CA SBN 121490)                   RICHARD D. McCUNE (SBN 132124)
      AGonzalez@mofo.com                                   rdm@mccunewright.com
 2    PENELOPE A. PREOVOLOS (CA SBN 87607)                 DAVID C. WRIGHT (SBN 177468)
      PPreovolos@mofo.com                                  dcw@mccunewright.com
 3    TIFFANY CHEUNG (CA SBN 211497)                       McCUNE WRIGHT AREVALO, LLP
      TCheung@mofo.com                                     3281 East Guasti Road, Suite 100
 4    ALEXIS A. AMEZCUA (SBN 247507)                       Ontario, California 91761
      AAmezcua@mofo.com                                    Telephone: (909) 557-1250
 5    CHRISTOPHER L. ROBINSON (SBN 260778)                 Facsimile: (909) 557-1275
      ChristopherRobinson@mofo.com
 6    MORRISON & FOERSTER LLP                              JOSEPH G. SAUDER
      425 Market Street                                    MATTHEW D. SCHELKOPF
 7    San Francisco, California 94105-2482                 JOSEPH B. KENNEY
      Telephone: (415) 268-7000                            McCUNE WRIGHT AREVALO, LLP
 8    Facsimile:    (415) 268-7522                         555 Lancaster Avenue
                                                           Berwyn, PA 19312
 9    ANNE M. CAPPELLA (SBN 181402)                        Telephone: (610) 200-0580
      anne.cappella@weil.com
10    WEIL, GOTSHAL & MANGES LLP                           Attorneys for Plaintiffs and the
      201 Redwood Shores Parkway                           Proposed Class
11    Redwood Shores, California 94065
      Telephone:    (650) 802-3000
12    Facsimile:    (650) 802-3100
13    Attorneys for Defendant
      APPLE INC.
14

15                                 UNITED STATES DISTRICT COURT
16                              NORTHERN DISTRICT OF CALIFORNIA
17                                         SAN JOSE DIVISION
18

19    THOMAS DAVIDSON, TODD CLEARY,                     Case No. 5:16-cv-04942-LHK
      ERIC SIEGAL, MICHAEL PAJARO, JOHN
20    BORZYMOWSKI, BROOKE CORBETT,                      JOINT STIPULATION AND [PROPOSED]
      TAYLOR BROWN, JUSTIN BAUER,                       ORDER EXTENDING DEADLINE TO
21    HEIRLOOM ESTATE SERVICES, INC.,                   COMPLETE SETTLEMENT
      KATHLEEN BAKER, MATT                              CONFERENCE
22    MUILENBURG, WILLIAM BON, and
      JASON PETTY, on behalf of themselves and
23    all others similarly situated,                    Honorable Lucy H. Koh
                                                        Trial Date: August 12, 2019
24                          Plaintiffs,
25           v.
26    APPLE INC.,
27                          Defendant.
28

     JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING SETTLEMENT CONFERENCE
     CASE NO.: 5:16-CV-04942-LHK
      sf-4008167
        Case 5:16-cv-04942-LHK Document 365 Filed 04/03/19 Page 2 of 4



 1             Defendant Apple Inc. (“Apple”) and plaintiffs Thomas Davidson, Todd Cleary, Michael

 2    Pajaro, John Borzymowski, Brooke Corbett, Justin Bauer, Heirloom Estate Services, Inc.,

 3    Kathleen Baker, Matt Muilenburg, and William Bon, and Jason Petty (“Plaintiffs”) (collectively

 4    “the Parties”) in the above-captioned action hereby stipulate and agree as follows:

 5             WHEREAS, the Parties attended a case management conference on October 31, 2018, at

 6    which the Court referred the Parties to a settlement conference with a deadline of April 15, 2019

 7    (ECF No. 268);

 8             WHEREAS, on November 9, 2018, the Court directed the Parties to conduct a settlement

 9    conference with Magistrate Judge Jacqueline Scott Corley by April 15, 2019 (ECF No. 271);

10             WHEREAS, on November 27, 2018, the parties’ settlement conference with Magistrate

11    Judge Corley was set for April 15, 2019 ECF No. 281);

12             WHEREAS, on March 18, 2019, the Parties participated in a telephone conference with

13    Magistrate Judge Corley, during which the Court and the parties agreed that the April 15, 2019

14    settlement conference would be vacated (ECF No. 355);

15             WHEREAS, on March 25, 2019, the Parties participated in a telephone conference with

16    Magistrate Judge Corley in which they and the Court agreed to hold the settlement conference

17    after class certification proceedings, and to propose a new deadline of May 29, 2019 to complete

18    the settlement conference (ECF No. 356);

19             WHEREAS, the Parties have scheduled a settlement conference with Magistrate Judge

20    Corley for May 29, 2019 at 9:30 am (ECF No. 356); and

21             WHEREAS, there have been no previous extensions on the deadline to complete the

22    settlement conference, and this extension will not otherwise affect the case schedule set by the

23    Court.

24             NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the Parties,

25    through their respective counsel, that the deadline to complete the settlement conference with

26    Magistrate Judge Corley shall be extended to May 29, 2019.

27
28

     JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING SETTLEMENT CONFERENCE DEADLINE                      1
     CASE NO.: 5:16-CV-04942-LHK
      sf-4008167
        Case 5:16-cv-04942-LHK Document 365 Filed 04/03/19 Page 3 of 4



 1
      Dated: April 1, 2019                       Respectfully submitted,
 2
                                                 MORRISON & FOERSTER LLP
 3

 4
                                                 By: /s/ Arturo J. González
 5                                                   Arturo J. González

 6                                                    Attorneys for Defendant
                                                      APPLE INC.
 7
      Dated: April 1, 2019                       Respectfully submitted,
 8
                                                 McCUNE WRIGHT AREVALO,                LLP
 9
10
                                                 By: /s/ David C. Wright
11                                                   David C. Wright

12                                                    Attorneys for Plaintiffs and the Putative Class

13

14
      IT IS SO ORDERED.
15
      Dated: April 3, 2019
16
                                                                 Hon. Lucy H. Koh
17                                                           United States District Judge
18

19

20

21

22

23

24

25

26

27
28

     JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING SETTLEMENT CONFERENCE DEADLINE                    2
     CASE NO.: 5:16-CV-04942-LHK
      sf-4008167
        Case 5:16-cv-04942-LHK Document 365 Filed 04/03/19 Page 4 of 4



 1

 2                    ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1
 3           I, Arturo J. González, attest that all signatories listed, and on whose behalf the filing is

 4    submitted, concur in the filing’s content and have authorized the filing.

 5

 6    Dated: April 1, 2019

 7

 8                                                  /s/ Arturo J. González
                                                    Arturo J. González
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

     JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING SETTLEMENT CONFERENCE DEADLINE
     CASE NO.: 5:16-CV-04942-LHK
      sf-4008167
